DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 4/13/22 is acknowledged.

Claim Interpretation
Examiner notes that presently elected claims 1-10 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115).  A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the instant case, “additive material” fed to a deposit location is the material worked upon by the forge loading tool. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “extrude oxides and contaminants thereby removing them from the deposit location” (lines 10-11) are ambiguous. It is unclear how the oxides and contaminants are selectively removed by merely pressing the additive material with a forging tool. Applicant’s original specification states that forging tool 16 presses a volume of additive material 26 in contact with the build platform 10 with sufficient force to plastically deform the material, producing a deposit, to extrude oxides/surface contaminants 24 and to thereby effect a sound metallurgical bond [0024]; Applicant’s fig. 4 shows oxides 24 coming out of the additive material 26. However, this does not explain how oxides are generated from the additive material 26 or how one recognizes that the removed material is actually the oxides/contaminants and not the additive material? In other words, there is no guidance in terms of separation mechanism between the additive material and the oxides, or actual removal from the deposit location as claimed. Consequently, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the additive material is pressed to plastically deform at the deposit location to produce a metallurgically bonded deposit during forge processing. Appropriate correction is requested.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (DE-102016205943-A1, of record, see translation).
Regarding claim 1, Berger discloses a forging additive manufacturing comprising: a build platform 3; a support 8 for the build platform (figs. 4-5); additive material 1 (strip material) fed by a feed device 7 to a deposit location on the build platform, a forge loading tool 2 (roller), wherein the additive material comprises one or more constituents, which is pressed to plastically deform at the deposit location [0024], producing a metallurgically bonded deposit during forge processing, and wherein the additive material is fed in incremental fashion with corresponding incremental forge loading to produce a continuous solid state deposit (fig. 4; [0036-0038, 0043]) 
As to claim 2, Berger discloses that the additive material can be in the form of a wire [0035].   
As to claim 3, Berger discloses that the additive material (support element) can be heated prior to being pressed and with such preheating, it is possible to better prepare the materials to be joined [0018].
As to claim 4, Berger discloses the additive manufacturing system comprising a pre-heating device, such as laser beam, plasma arc, induction generator, or TIG arc, which meets a wire heating unit [0018].  
As to claim 5, the heating device in Berger is well capable to heat the additive material to 50 to 90 percent of its melting temperature. Examiner also notes that a particular additive material or melting temperature relates to workpiece and these features do not structurally limit the additive apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (DE-102016205943-A1) in view of Zhang et al. (CN-103600166-A, of record).
As to claims 7-9, examiner takes official notice with respect to having the additive manufacturing system in a reducing, inert or vacuum environment since such atmosphere prevents oxidation and contamination of the bonding interface. As one evidence, Zhang teaches a rapid prototyping ultrasonic welding of additive material 2 (metal foil) deposited on a build platform 5 and welded by a forge loading roller 1, wherein the process which is generally protected by inert gas 4 such as argon, helium or nitrogen gas (fig. 1). Accordingly, providing any of the recited protective environment is rendered obvious.  
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (DE-102016205943-A1) in view of Bruck et al. (US 2015/0034266, “Bruck”).
As to claim 6, Berger is silent as to adding a flux to the point of deposit. However, such feature is known in the art. Bruck (also drawn to joining and depositing metals by additive manufacturing- [0001]) discloses introducing a flux material over the filler material at the point of deposit to create a shielding slag layer that thermally insulates the molten metal deposit and shields it from air ([0025], [0027], [0030]). Moreover, Bruck teaches that the flux over-layer can provide energy absorption and trapping to more effectively convert the laser beam into heat energy, thus facilitating a precise control of heat input and resultant control of material temperature during the process; the flux may also be formulated to actively contribute additive elements to the deposit [0047]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply flux to the point of deposit in the additive manufacturing of Berger in order to create shielding layer to prevent oxidation and to provide precise control of heat input and resultant control of material temperature during the process, as suggested by Bruck.
As to claim 10, examiner notes that claim is open to any type of insulative and lubricating layers and Applicant’s specification does not appear to require specific compositions. Bruck discloses that the flux layer acts as a thermally insulating layer and thus, it meets “insulative” layer. Bruck also discloses additional support materials such as a solid insert, spray foam, or ceramic powder [0024], wherein at least a spray foam acts to provide a lubricative property. Thus, one of ordinary skill in the art would have found it obvious to apply any general insulative layer and lubricative layer to the build platform in Berger in order to obtain desired properties in the deposited material. It is further notes that a particular type of deposit material does not limit the additive manufacturing apparatus/system.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735